Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group [ I ], claim(s) [ 1-21 ], drawn to a method of flowing liquid electrolyte
Group [ II ],, claim(s) [ 22-34 ], drawn to a method removing a reduction by-product from the battery cell   

Groups I-II lack unity of invention because even though the inventions of these groups require the following technical features A method of forming a battery cell comprising: a) forming an anode region comprising a current collector; Forming an ionically conductive separator; Forming a cathode region comprising a current collector and electrochemically active material; flowing a first liquid electrolyte comprising a first lithium reaction product into the cathode region; Applying a charging current to the cell these technical features are not special technical features as they do not make a contribution over the prior art in view of; Chu et al. WO 99/43034 A1. 
A method of forming a battery cell comprising: a) forming an anode region comprising a current collector (Abstract, Claim 23, Page 28, lines 19-22)
Forming an ionically conductive separator (Abstract, Claim 23, Page 28, line 24-25)
Forming a cathode region comprising a current collector and electrochemically active material (Abstract, Claim 23, Page 28, line 26-29)
Flowing a first liquid electrolyte comprising a first lithium reaction product into the cathode region (Abstract, Claim 23, Page 28, line 30, Page 3, lines 18-25)
Applying a charging current to the cell (Abstract, Claim 23, Page 28, line 30, Page 3, lines 18-25, When the battery cell is ready it is charged and it contains free alkali metal)

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I.  Organic electrolyte battery (Specification as filed; Paragraph [0022], lines 1-10)
Species II. Molten electrolyte battery (Specification as filed; Paragraph [0022], lines 11-17)
Species III. Aqueous electrolyte battery (Specification as filed; Paragraph [0022], lines 18-23)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 
 Claims 1 and 22


  Shared Technical Features (Page 3) lack unity of invention because even though the inventions of these groups require the technical features of [A method of forming a battery cell comprising: a) forming an anode region comprising a current collector; Forming an ionically conductive separator; Forming a cathode region comprising a current collector and electrochemically active material; flowing a first liquid electrolyte comprising a first lithium reaction product into the cathode region; Applying a charging current to the cell ], this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Chu et al. WO 99/43034 A1].  [Please see Page 3]

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA YOONESSI  whose telephone number is (571)272-9190.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/MITRA YOONESSI/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721